Citation Nr: 0213520	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-14 227	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostatitis.

(The issues of entitlement to a compensable rating for a low 
back disability prior to August 14, 2001, and the propriety 
of the initial 10 percent rating assigned for a low back 
disability shall be the subjects of a future appellate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1979 to April 
1985.

This appeal arises from a June 1997 rating action that denied 
service connection for prostatitis.  A Notice of Disagreement 
therewith was filed in July 1997, and a Statement of the Case 
(SOC) was issued in August 1997.  In November 1997, the 
veteran testified at a hearing before a hearing officer at 
the RO; a transcript of the hearing is of record.  
Subsequently in November 1997, a Supplemental SOC (SSOC) was 
issued and a Substantive Appeal received.  

In January 1999 and March 2000, the Board of Veterans' 
Appeals (Board) remanded this case to the RO for further 
development of the evidence and for due process development.  
SSOCs were issued in June 1999, November 2000, and most 
recently in July 2002, reflecting the continued denial of 
service connection after completion of the requested 
development.      

The Board is undertaking additional development with respect 
to the claims for a compensable rating for a low back 
disability prior to August 14, 2001, and the propriety of the 
initial 10 percent rating assigned thereafter for a low back 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board shall provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105) (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response thereto, the Board shall prepare a 
separate appellate decision addressing these issues.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim with respect to prostatitis has been 
accomplished.

2. According to competent medical opinion, the veteran did 
not have prostatitis in service, and chronic prostatitis 
is not currently objectively demonstrated.


CONCLUSION OF LAW

The criteria for service connection for prostatitis have not 
been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for prostatitis 
has been accomplished.

In the August 1997 SOC and the November 1997, June 1999, 
November 2000, and July 2002 SSOCs, the veteran and his 
representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the January 1999 
and March 2000 Board Remands and the January 1999, April 
2000, and June 2001 RO letters soliciting information and/or 
evidence, have been afforded ample opportunities to submit 
such information and evidence.  In the June 2001 letter, the 
RO not only informed the veteran and his representative of 
the notice and duty to assist provisions of the VCAA, but 
also what the evidence had to show to establish entitlement 
to service connection; what information and evidence the VA 
still needed from him; what he could do to help with his 
claim; when and where he should send the information or 
evidence; and where he could call if he had questions or 
needed assistance with his claim.  In addition, the June 2001 
RO letter informed him what the VA had done to help with his 
claim, and that the VA would make reasonable efforts to help 
him obtain evidence, such as medical records, necessary to 
support his claim, if he gave the VA enough information about 
them (specifically, the name and address of the providers, 
and the time frame covered) and signed a medical release so 
that the VA could request them from the person or agency that 
had them.  In light of the above, and in view of the fact 
that there is no indication that there is any existing, 
potentially relevant evidence to obtain, the Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
is not at issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, the Board 
finds that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran testified at a hearing on appeal 
at the RO in November 1997, and the RO has obtained and 
associated with the claims file both private and voluminous 
VA medical records in support of his claim.  The RO has 
undertaken efforts to assist him by obtaining evidence 
necessary to substantiate his claim, to include affording him 
a comprehensive VA genitourinary examination in April 2002.  
Neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
August 2002, the veteran informed the RO that he had no 
additional information for the VA to consider.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for prostatitis on the merits, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

I. Background

A review of the service medical records discloses that the 
veteran was seen in October 1982 to rule-out prostatitis 
versus a kidney stone, but he initially would not allow the 
examiner to do a rectal examination.  Subsequent rectal 
examination showed a very tender prostate gland which was 
enlarged and boggy.  The assessment was chronic prostatitis.  

On urological examination in December 1982, the examiner 
noted the veteran's past history of several episodes of 
gonococcal infections, and a 1-year history of occasional 
white penile discharge, occurring only during bowel movements 
and which was not associated with pain, dysuria, hematuria, 
or urinary difficulty.  On examination, the prostate was of 
normal size and consistency.  The veteran complained of pain 
throughout the rectum on digital examination, which pain was 
not increased over the prostate.  The assessment was that the 
examiner doubted that the veteran had prostatitis, commenting 
that he probably had normal prostatic secretions.    

On separation examination of April 1985, the rectum was 
normal; there was no indication of a prostate disorder.

Post service, the veteran refused a prostate examination 
during VA hospitalization  in February 1997.  

On VA outpatient urological evaluation in May 1997, the 
veteran was seen for evaluation of questions of benign 
prostatic hypertrophy and prostatitis.  He gave a history of 
chronic prostatitis, urinary hesitancy, incomplete voiding, 
and occasional urethral discharge with stool passage.  On 
examination, the physician commented that prostate 
examination was difficult secondary to the veteran's [lack 
of] cooperation.  The prostate felt enlarged, boggy, and 
tender, but was difficult to assess fully.  The assessment 
was probable chronic prostatitis.  

When seen for VA outpatient follow-up for chronic prostatitis 
in early November 1997, the veteran refused digital rectal 
examination.

At the mid-November 1997 RO hearing on appeal, the veteran 
testified that prostatitis was discovered in service, and 
that he currently had problems urinating.

The veteran refused prostate examination during VA 
hospitalization in July 1998.

On VA outpatient genitourinary evaluation in October 1998, 
the prostate was boggy and tender on digital rectal 
examination.  The assessment was exacerbation of chronic 
prostatitis with mild bladder outlet obstruction symptoms.

Genitourinary examination was deferred at the veteran's 
request during VA hospitalization in January-February 1999.

On VA orthopedic examination of May 1999, the examiner opined 
that, as with the veteran's low back disability, the onset of 
his history of chronic prostatitis was coincident with his 
period of military service.

The veteran refused various prostate and/or rectal 
examinations during VA hospitalizations in February-March, 
March-April, June, July, and September 1999.  

On VA genitourinary examination in April 2002, the examiner 
reviewed the veteran's claims file, including the service 
medical records, and the March 2000 Board Remand request for 
a medical opinion as to whether he had chronic prostatitis 
that was related to his military service, to include comments 
regarding an apparently conflicting diagnosis of chronic 
prostatitis in service.  The examiner noted that the veteran 
was seen in service for a urethral discharge, dysuria, and 
diplococcal infection, and that he currently complained of a 
urethral discharge.  On current rectal examination, the 
prostate was normal.  The diagnosis was status post 
gonococcal infection in the past in military service.  The 
examiner noted 2 or          3 recurrent gonococcal 
infections in service, and he opined that the veteran's 
current symptoms were not connected to his inservice problem.  
There was no diagnosis of chronic prostatitis.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1131;        38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he currently suffers from chronic 
prostatitis that had its onset in service.  In this case, the 
service medical records show conflicting findings regarding 
the presence of prostatitis in service.  The post-service 
record is similarly equivocal regarding the current existence 
of chronic prostatitis.  

To resolve the questions of whether the veteran currently had 
chronic prostatitis and its etiology, the Board in March 2000 
remanded this case to the RO for a special VA urological 
examination.  In April 2002, a VA examiner who is a 
specialist in urology opined that the veteran had gonococcal 
infections in service, and that his prostate gland was 
currently normal.  Inasmuch as that opinion, to the effect 
that the veteran did not have prostatitis in service or 
currently, was based on a thorough review of the service 
medical records, the post-service medical records, and the 
veteran's reports of his medical history, the Board considers 
it of great probative value and dispositive of the issue on 
appeal.  The Board also notes that this 2002 VA medical 
opinion is corroborated by the inservice December 1982 
findings and opinion of a physician who was similarly a 
specialist in urology, to the effect that the veteran had 
past gonococcal infections in service, current findings 
pertaining to the prostate were normal, and that he doubted 
that the veteran had prostatitis.

In this regard, the Board notes that neither the veteran's 
own reported history of his alleged prostatitis nor his 
opinion as to the etiology of his current problems, as 
reflected in his medical records, does not, without further 
comment from a physician, constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
in which the U.S. Court of Appeals for Veterans Claims held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

Furthermore, the veteran's own opinion as to the existence of 
possible prostatitis in service or currently is not 
considered probative evidence on such a medical question 
since, as a layman without medical training or expertise, he 
is not competent to render an opinion on a medical matter.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the Board does not doubt the 
sincerity of the veteran's belief that he had prostatitis in 
service, that he has it currently, and that they are 
etiologically related, the Board also emphasizes that a claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In this case, the competent medical 
evidence shows that he did not have prostatitis in service, 
and that he does not currently have chronic prostatitis, and 
the 1982 and 2002 medical opinions on this point weigh 
against the claim.

Under these circumstances, the Board finds that the claim for 
service connection for prostatitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for prostatitis is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

